Exhibit 10.5(j)

 

NOTICE OF GRANT

Management Stock Option

 

[Name of recipient]

 

Congratulations! You have been granted a management stock option to purchase
shares of First Horizon National Corporation common stock as follows:

 

DATE OF GRANT

-

April 21, 2006

GOVERNING COMPANY PLAN

-

 

OPTION PRICE PER SHARE

-

$

TOTAL NUMBER OF SHARES GRANTED

-

 

VESTING DATE OF FIRST 50% OF SHARES

-

April 21, 2009

VESTING DATE OF SECOND 50% OF SHARES

-

April 21, 2010

DATE OPTION EXPIRES

-

April 21, 2013

 

Your management stock option recognizes your leadership and performance within
the organization. This option is granted under the Governing Company Plan
specified above, and is governed by the terms and conditions of that Plan and by
policies and practices of the Compensation Committee (that administers the Plan)
that are in effect from time to time during the term of this option. This option
is subject to possible early termination and forfeiture, even if vested, in
accordance with the Plan and those policies and practices, and can result in a
forfeiture of profit following exercise in certain circumstances as provided in
the Plan (in particular, in Plan Section 6). As of the date of grant, those
policies and practices provide (among other things) that: (a) forfeiture
generally will occur immediately upon termination of employment — you must
remain continuously employed by FHNC or one of its subsidiaries through the
close of business on the applicable exercise date; (b) however, if your
termination of employment occurs because of your death, permanent disability, or
retirement at age 65 or later, this option will continue to vest in accordance
with the schedule set forth above and will terminate upon the earliest to occur
of (i) the expiration date set forth above, (ii) the third anniversary of your
termination of employment, or (iii) the occurrence of a forfeiture event other
than termination of employment; and (c) if your termination of employment occurs
because of your retirement (under our pension plan) before age 65, your
then-unvested options will be forfeited immediately but your then-vested options
will continue to be exercisable as provided in clause (b) as if you had retired
at age 65.

This option is nonqualified, so that your exercise of this option is taxable.
Your withholding and other taxes will depend upon the extent to which our stock
value exceeds the option price on your exercise date.

Important information concerning the Plan and this option is contained in a
prospectus. Copies of the current prospectus (including all applicable
supplements) are delivered separately, and you may request a copy of the
Governing Company Plan at any time; additional copies are available to you upon
request.

Questions about your management stock option grant?

If you have questions about your stock option grant or need a copy of the
Governing Company Plan, related prospectus, or exercise forms, contact your
Employee Services Relationship Manager. For all your personal stock option
information, visit the My Stock Options website in the Managing Your Money
section of FirstNet.

 


--------------------------------------------------------------------------------